COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
 
IN THE MATTER OF
 
G.A.C.,
 
A JUVENILE.
 


 
§
 
§
 
§
 
§


 
 
No. 08-11-00198-CV
 
Appeal from the
 
65th Judicial
  District Court
 
of El Paso
  County, Texas
 




 


 


(TC# 10,01237)
 



MEMORANDUM OPINION
 
            Counsel for G.A.C. filed a
withdrawal of notice of appeal which failed to comply with Rules 9.8 and 42.2
of the Texas Rules of Appellate Procedure. 
The Court subsequently ordered the trial court to conduct a hearing to
determine whether G.A.C. wished to continue with the appeal.  The reporter’s record reflects that G.A.C. appeared
at the hearing with his attorney and informed the Court he no longer wishes to
prosecute the appeal.  The trial court
expressly informed G.A.C. that he would not be able to appeal in the future if
he caused the appeal to be dismissed, but G.A.C. persisted that he did not want
to pursue the appeal.  Although no
written motion has been filed in compliance with Rule 42.2(a) of the Texas
Rules of Appellate Procedure, we believe that good cause exists to suspend the
operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex.R.App.P. 2.  We have not yet issued a decision.  Based upon G.A.C.’s statements and the trial
court’s written findings, we dismiss the appeal.
 
                                                                        GUADALUPE
RIVERA, Justice
January 25, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.